Exhibit(g)(4) APPENDIX A TO THE AMENDED AND RESTATED MASTER CUSTODIAN AGREEMENT BETWEEN EACH REGISTERED INVESTMENT COMPANY IDENTIFIED AND THEIR SUBSIDIARIES OR OTHER ENTITIES AND BROWN BROTHERS HARRIMAN & CO. DATED AS OF FEBRUARY 1, 2011 DWS Advisor Funds DWS RREEF Global Real Estate Securities Fund DWS Global/International Fund, Inc. DWS Emerging Markets Fixed Income Fund DWS Global Bond Fund DWS Global Thematic Fund DWS RREEF Global Infrastructure Fund DWS Global High Income Fund, Inc. DWS International Fund, Inc. DWS Diversified International Equity Fund DWS Dreman International Value Fund DWS Emerging Markets Equity Fund DWS Latin America Equity Fund DWS World Dividend Fund DWS Institutional Funds DWS Enhanced Commodity Strategy Fund DWS Mutual Funds, Inc. DWS Gold & Precious Metals Fund DWS RREEF World Real Estate Fund, Inc. DWS Securities Trust DWS Climate Change Fund DWS Variable Series II DWS Diversified International Equity VIP DWS Global Thematic VIP DWS Cayman Precious Funds Metals, Inc. DWS Cayman Commodity Fund I, Ltd. DWS Cayman Commodity Fund II, Ltd.
